Title: To Thomas Jefferson from Richard Henry Lee, 12 August 1779
From: Lee, Richard Henry
To: Jefferson, Thomas


Menokin, 12 Aug. 1779. Arrival from France at Lee’s house of Hezekiah Ford, late secretary to Arthur Lee. The writer has advised Ford not to go on to Congress but to ask a hearing on charges against him before the Virginia Council. Developments in the dispute between Arthur Lee and Silas Deane. If Congress does not publish Arthur Lee’s vindication, then the writer will. Franklin’s hypocrisy. Expected arrival of John Adams in America, and of La Luzerne, successor to Gérard. Prospects of European recognition of “our independency.” Hopes to see TJ in the fall and to show him “all the papers relative to the innocence of Dr. Lee &c. and the wickedness of others.” Encloses specimens, “displaying a most wicked plot to injure an honest man” in which Franklin’s friends Chaumont and Schweighauser were concerned. Is at a loss what to do with recruits if any are procured under the late Act.
